Exhibit 10.6

 

AUTODESK, INC.

 

1998 EMPLOYEE QUALIFIED STOCK PURCHASE PLAN1

 

The following constitute the provisions of the 1998 Employee Qualified Stock
Purchase Plan (herein called the “Plan”) of Autodesk, Inc. (herein called the
“Company”).

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986. The provisions of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

 

2. Definitions.

 

(a) “Board” shall mean the Board of Directors of the Company.

 

(b) “Code” shall mean the Internal Revenue Code of 1986.

 

(c) “Common Stock” shall mean the Common Stock, par value $0.01 per share, of
the Company.

 

(d) “Company” shall mean Autodesk, Inc., a Delaware corporation.

 

(e) “Compensation” shall mean all regular straight time earnings, payments for
overtime, shift premium and commissions, but exclusive of any incentive
compensation, incentive payments, bonuses, or other compensation.

 

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.

 

(g) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

--------------------------------------------------------------------------------

1 As amended by the Company's Board of Directors on September 9, 2004.

 

-1-



--------------------------------------------------------------------------------

(h) “Employee” shall mean any person, including an officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.

 

(i) “Exercise Date” shall mean the date one day prior to the date six (6)
months, twelve (12) months, eighteen (18) months or twenty-four (24) months
after the Offering Date of each Offering Period.

 

(j) “Exercise Period” shall mean a period commencing on an Offering Date or on
the day after an Exercise Date and terminating one day prior to the date six (6)
months later.

 

(k) “Offering Period” shall mean a period of twenty-four (24) months consisting
of four (4) six-month Exercise Periods during which options granted pursuant to
the Plan may be exercised.

 

(l) “Offering Date” shall mean the first day of each Offering Period of the
Plan.

 

(m) “Plan” shall mean this 1998 Employee Qualified Stock Purchase Plan.

 

(n) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

3. Eligibility.

 

(a) Any Employee as defined in paragraph 2 who shall be employed by the Company
on the Offering Date shall be eligible to participate in the Plan, subject to
limitations imposed by Section 423(b) of the Code.

 

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any subsidiary of the Company, or (ii) which permits such Employee’s
rights to purchase stock under all employee stock purchase plans of the Company
and its subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand
Dollars ($25,000) of fair market value of such stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.

 

4. Offering Periods. The Plan shall be implemented by twenty-four (24) month
Offering Periods beginning every six (6) months, until terminated in accordance
with Section 20 hereof; provided that, the first Offering Period shall begin on
the first business day after the Company’s Special Meeting on March 31, 1998.
The Board of Directors of the Company shall have the power to change the
duration of offering periods with respect to future offerings without
stockholder approval if such change is announced at least fifteen (15) days
prior to the scheduled beginning of the first offering period to be affected.

 

-2-



--------------------------------------------------------------------------------

5. Participation.

 

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions on the form provided by
the Company and filing it with the Company’s payroll office on or prior to the
applicable Offering Date, unless a later or earlier time for filing the
subscription agreement is set by the Board for all eligible Employees with
respect to a given offering.

 

(b) Payroll deductions for a participant shall continue at the rate specified in
the subscription agreement throughout the Offering Period with automatic
re-enrollment for the Offering Period which commences the day after the Exercise
Date at the same rate specified in the original subscription agreement, subject
to any change in subscription rate made pursuant to Section 6(c), unless sooner
terminated by the participant as provided in Section 10.

 

6. Payroll Deductions.

 

(a) At the time a participant files his or her subscription agreement, such
participant shall elect to have payroll deductions made on each payday during
the offering period in an amount not exceeding fifteen percent (15%) of his or
her Compensation on each payroll date. The aggregate of such payroll deductions
during any offering period shall not exceed fifteen percent (15%) of his or her
aggregate Compensation during said offering period.

 

(b) All payroll deductions made by a participant shall be credited to his or her
account under the Plan. A participant may not make any additional payments into
such account.

 

(c) A participant may discontinue his or her participation in the Plan as
provided in Section 11, or may increase or decrease the rate of his or her
payroll deductions at any time during the Offering Period by completing or
filing with the Company a form provided by the Company notifying the payroll
office of such withdrawal or reduction of withholding rate. The change in rate
shall be effective as of the next pay date following receipt of the form or at
such other time as the Company and the participant may agree.

 

7. Grant of Option.

 

(a) On the Offering Date of each Offering Period, each eligible Employee
participating in the Plan shall be granted an option to purchase on each
Exercise Date during such Offering Period (at the per share option price) up to
a number of shares of the Company’s Common Stock determined by dividing such
Employee’s payroll deductions to be accumulated prior to such Exercise Date by
the lower of (i) eighty-five percent (85%) of the fair market value of a share
of the Company’s Common Stock on the Offering Date or (ii) eighty-five percent
(85%) of the fair market

 

-3-



--------------------------------------------------------------------------------

value of a share of the Company’s Common Stock on the Exercise Date; provided
that in no event shall an Employee be permitted to purchase during an Offering
Period a number of shares in excess of a number determined by dividing $50,000
by the fair market value of a share of the Company’s Common Stock on the
Offering Date, subject to the limitations set forth in Sections 3(b) and 13
hereof. Fair market value of a share of the Company’s Common Stock shall be
determined as provided in Section 7(b) herein.

 

(b) The option price per share of the shares offered in a given Exercise Period
shall be the lower of: (i) 85% of the fair market value of a share of the Common
Stock of the Company on the Offering Date; or (ii) 85% of the fair market value
of a share of the Common Stock of the Company on the Exercise Date. The fair
market value of the Company’s Common Stock on a given date shall be the closing
price as quoted on the Nasdaq Stock Market, Inc.’s National Market or, if traded
on a securities exchange, the closing price on such exchange.

 

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 11, his or her option for the purchase of shares will be exercised
automatically on each Exercise Date of the Offering Period, and the maximum
number of full shares subject to option will be purchased for him or her at the
applicable option price with the accumulated payroll deductions in his or her
account. During his or her lifetime, a participant’s option to purchase shares
hereunder is exercisable only by him or her.

 

9. Delivery. As promptly as practicable after the Exercise Date of each
offering, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his or her option. Any cash remaining which is insufficient to purchase a full
share of Common Stock at the termination of each Exercise Period shall be
refunded to the participant.

 

10. Automatic Transfer to Low Price Offering Period. In the event that the fair
market value of the Company’s Common Stock is lower on an Exercise Date than it
was on the first Offering Date for that Offering Period, all Employees
participating in the Plan on the Exercise Date shall be deemed to have withdrawn
from the Offering Period immediately after the exercise of their option on such
Exercise Date and to have enrolled as participants in a new Offering Period
which begins on or about the day following such Exercise Date. A participant may
elect to remain in the previous Offering Period by filing a written statement
declaring such election with the Company prior to the time of the automatic
change to the new Offering Period.

 

11. Withdrawal; Termination of Employment.

 

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account under the Plan at any time prior to the Exercise
Date of the Offering Period by giving written notice to the Company. All of the
participant’s payroll deductions credited to his or her account will be paid to
him or her at the next pay date after receipt of his or her notice of withdrawal
and his or her option for the current period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offering Period.

 

-4-



--------------------------------------------------------------------------------

(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Exercise Date for any reason, including retirement or death, the payroll
deductions credited to his or her account will be returned to the participant’s
or, in the case the of participant’s death, to the person or persons entitled
thereto under Section 15, and his or her option will be automatically
terminated.

 

(c) A participant’s withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company.

 

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13. Stock.

 

(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 4,000,000 shares (as adjusted to
account for the 2-for-1 stock split that occurred on April 19, 2002), plus an
annual increase to be made on the last day of the immediately preceding fiscal
year equal to the lesser of (i) 5,000,000 shares (as adjusted to account for the
2-for-1 stock split that occurred on April 19, 2002), (ii) 2% of the Issued
Shares (as defined below) on such date or (iii) a lesser amount determined by
the Board, subject to adjustment upon changes in capitalization of the Company
as provided in Section 19 hereof. “Issued Shares” shall mean the number of
shares of Common Stock of the Company outstanding on such date plus any shares
reacquired by the Company during the fiscal year that ends on such date. If the
total number of shares which would otherwise be subject to options granted
pursuant to Section 7(a) hereof on the Exercise Date of an Offering Period
exceeds the number of shares then available under the Plan (after deduction of
all shares for which options have been exercised or are then outstanding), the
Company shall make a pro rata allocation of the shares remaining available for
option grant in as uniform a manner as shall be practicable and as it shall
determine to be equitable. In such event, the Company shall give written notice
of such reduction of the number of shares subject to the option to each Employee
affected thereby and shall similarly reduce the rate of payroll deductions, if
necessary.

 

(b) The participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.

 

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.

 

14. Administration. The Plan shall be administered by the Board of Directors of
the Company or a committee appointed by the Board. The administration,
interpretation or application of the Plan by the Board or its committee shall be
final, conclusive and binding upon all participants. Members of the Board who
are eligible Employees are permitted to participate in the Plan, provided that:

 

-5-



--------------------------------------------------------------------------------

(a) Members of the Board who are eligible to participate in the Plan may not
vote on any matter affecting the administration of the Plan or the grant of any
option pursuant to the Plan.

 

(b) If a Committee is established to administer the Plan, no member of the Board
who is eligible to participate in the Plan may be a member of the Committee.

 

15. Designation of Beneficiary.

 

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of the
offering period but prior to delivery to such participant of such shares and
cash. In addition, a participant may file a written designation of a beneficiary
who is to receive any cash from the participant’s account under the Plan in the
event of such participant’s death prior to the Exercise Date of the offering
period.

 

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 11.

 

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

18. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees annually
promptly following the Exercise Date, which statements will set forth the
amounts of payroll deductions, the per share purchase price, the number of
shares purchased and the remaining cash balance refunded or to be refunded, if
any.

 

19. Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the number of shares of Common Stock covered
by each option under the

 

-6-



--------------------------------------------------------------------------------

Plan which has not yet been exercised and the number of shares of Common Stock
which have been authorized for issuance under the Plan but have not yet been
placed under option (collectively, the “Reserves”), as well as the price per
share of Common Stock covered by each option under the Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split or
the payment of a stock dividend (but only on the Common Stock) or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

In the event of the proposed dissolution or liquidation of the Company, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the participant shall have the right to
exercise the option as to all of the optioned stock, including shares as to
which the option would not otherwise be exercisable. If the Board makes an
option fully exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the participant that the option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and the option will terminate upon the expiration of such period.

 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock.

 

20. Amendment or Termination. The Board of Directors of the Company may at any
time terminate or amend the Plan. No such termination can affect options
previously granted, nor may an amendment make any change in any option
theretofore granted which adversely affects the rights of any participant. In
addition, to the extent necessary to comply with Rule 16b-3 under the Act or
under Section 423 of the Code (or any successor rule or provision or any other
applicable law or regulation), the Company shall obtain stockholder approval in
such a manner and to such a degree as so required.

 

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

-7-



--------------------------------------------------------------------------------

22. Stockholder Approval.

 

(a) Continuance of the Plan shall be subject to approval by the stockholders of
the Company within twelve (12) months before or after the date the Plan is
adopted. If such stockholder approval is obtained at a duly held stockholders’
meeting, it must be obtained by the affirmative vote of the holders of a
majority of the outstanding shares of the Company, or if such stockholder
approval is obtained by written consent, it must be obtained by the unanimous
written consent of all stockholders of the Company; provided, however, that
approval at a meeting or by written consent may be obtained by a lesser degree
of stockholder approval if the Board determines, in its discretion after
consultation with the Company’s legal counsel, that such a lesser degree of
stockholder approval will comply with all applicable laws and will not adversely
affect the qualification of the Plan under Section 423 of the Code.

 

(b) If and in the event that the Company registers any class of equity
securities pursuant to Section 12 of the Exchange Act, any required approval of
the stockholders of the Company obtained after such registration shall be
solicited substantially in accordance with Section 14(a) of the Exchange Act and
the rules and regulations promulgated thereunder.

 

(c) If any required approval by the stockholders of the Plan itself or of any
amendment thereto is solicited at any time otherwise than in the manner
described in paragraph 21(b) hereof, then the Company shall, at or prior to the
first annual meeting of stockholders held subsequent to the later of (1) the
first registration of any class of equity securities of the Company under
Section 12 of the Exchange Act or (2) the granting of an option hereunder to an
officer or director after such registration, do the following:

 

(i) furnish in writing to the holders entitled to vote for the Plan
substantially the same information which would be required (if proxies to be
voted with respect to approval or disapproval of the Plan or amendment were then
being solicited) by the rules and regulations in effect under Section 14(a) of
the Exchange Act at the time such information is furnished; and

 

(ii) file with, or mail for filing to, the Securities and Exchange Commission
four copies of the written information referred to in subsection (i) hereof not
later than the date on which such information is first sent or given to
stockholders.

 

23. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being

 

-8-



--------------------------------------------------------------------------------

purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned applicable provisions of
law.

 

24. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company as described in paragraph 22. It shall continue in effect for a term
of twenty (20) years unless sooner terminated under paragraph 20.

 

-9-



--------------------------------------------------------------------------------

AUTODESK, INC.

 

EMPLOYEE QUALIFIED STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

                 Original Application

   Date:                                              

                 Change in Payroll Deduction Rate

    

                 Change of Beneficiary(ies)

    

 

1.                                                   hereby elects to
participate in the Autodesk, Inc. Employee Qualified Stock Purchase Plan (the
“Stock Purchase Plan”) and subscribes to purchase shares of the Company’s Common
Stock, without par value, in accordance with this Subscription Agreement and the
Stock Purchase Plan.

 

2. I hereby authorize payroll deductions from each paycheck in the amount of
            % (maximum 15%) of my Compensation on each payday during the
Offering Period in accordance with the Stock Purchase Plan. Such deductions are
to continue for succeeding Offering Periods until I give written instructions
for a change in or termination of such deductions.

 

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock, without par value, at the applicable
purchase price determined in accordance with the Stock Purchase Plan. I further
understand that, except as otherwise set forth in the Stock Purchase Plan,
shares will be purchased for me automatically on each Exercise Date of the
offering period unless I otherwise withdraw from the Stock Purchase Plan by
giving written notice to the Company for such purpose.

 

4. I have received a copy of the complete “Autodesk, Inc. Employee Qualified
Stock Purchase Plan.” I understand that my participation in the Stock Purchase
Plan is in all respects subject to the terms of the Plan. I have been provided
with a prospectus describing the Stock Purchase Plan. I understand that I may
withdraw from the Stock Purchase Plan and have payroll deductions refunded
(without interest) on the next payroll date following notice of withdrawal at
any time during the Offering Period.

 

5. Shares purchased for me under the Stock Purchase Plan should be issued in the
name(s) of:                                         
                                        
                                                          .

 

6. I understand that if I dispose of any shares received by me pursuant to the
Stock Purchase Plan within 2 years after the Offering Date (the first day of the
offering period during which I purchased such shares) or within one year after
the date on which such shares were transferred to me, I will be treated for
federal income tax purposes as having received ordinary income at the time of
such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were transferred to me over the price which I
paid for the shares, and that I



--------------------------------------------------------------------------------

 

may be required to provide income tax withholding on that amount. I hereby agree
to notify the Company in writing within 30 days after the date of any such
disposition. However, if I dispose of such shares at any time after the
expiration of the two-year and one-year holding periods, I understand that I
will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be treated as
ordinary income only to the extent of an amount equal to the lesser of (1) the
excess of the fair market value of the shares at the time of such disposition
over the purchase price which I paid for the shares under the option, or (2) the
excess of the fair market value of the shares over the option price, measured as
if the option had been exercised on the Offering Date. The remainder of the gain
or loss, if any, recognized on such disposition will be treated as capital gain
or loss. The federal income tax treatment of ordinary income and capital gain
and loss is described in the Company’s prospectus relating to the Stock Purchase
Plan.

 

7. I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan.

 

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Stock
Purchase Plan:

 

NAME: (Please print)

     

--------------------------------------------------------------------------------

             (First)                                    (Middle)
                        (Last)               
                                                                   

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Relationship

       

--------------------------------------------------------------------------------

   

    (Address)

 

 

NAME: (Please print)

     

--------------------------------------------------------------------------------

             (First)                                    (Middle)
                        (Last)               
                                                                   

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Relationship

       

--------------------------------------------------------------------------------

   

    (Address)

 

Employee’s Social

                       

Security Number:

 

 

--------------------------------------------------------------------------------

                   

 

-2-



--------------------------------------------------------------------------------

Employee’s Address:**

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

                                                   

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

                                          Signature of Employee                
                                     

 

--------------------------------------------------------------------------------

** It is the participant’s responsibility to notify the Company’s stock
administrator in the event of a change of address.

 

-3-